Citation Nr: 1451990	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-11 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an earlier effective date than December 1, 2009, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an evaluation in excess of 30 percent for degenerative joint disease, right knee.

3.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease, left knee.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law



ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and November 2011 rating decisions of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of increased evaluations for degenerative joint disease for the Veteran's bilateral knees are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).

FINDING OF FACT

The Veteran filed a claim for service connection for a psychiatric disability on October 15, 2007; since that time, his service-connected disabilities have precluded substantial and gainful employment.


CONCLUSION OF LAW

An effective date of October 15, 2007, but not earlier, for the award of TDIU is warranted.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The appeal arises from the Veteran's disagreement with the effective date following the grant of a TDIU.  Once the benefit is granted, the claim is substantiated and additional downstream notice is not required.

VA's duty to assist has been met for the earlier effective date claim.  Sufficient lay and medical evidence has been obtained to make a decision on the claim.  As the date of claim is being set as the effective date in the analysis below, additional assistance is not necessary.

Effective Dates

Generally, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

In July 2004, the Board denied entitlement to a TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court); however, the issue was dismissed in December 2005.  The denial became final by operation of law.

In October 2007, the Veteran submitted a claim of service connection for a psychiatric disability.  In support of his claim, he submitted a private psychiatric evaluation, dated September 2007.  The evaluation indicated that the Veteran was not well suited for gainful employment based on his psychiatric disability.  In a January 2008 rating decision, the RO granted service connection for a psychiatric disability, namely adjustment disorder with depression at 30 percent effective October 15, 2007. The Veteran appealed the initial evaluation of his adjustment disorder with depression and the Board granted a 70 percent evaluation effective October 15, 2007.  At the time, the Board notes that the issue of entitlement to a TDIU was on appeal.  Significantly, the TDIU issue was a component of the psychiatric rating issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In the November 2011 rating decision, the RO granted entitlement to a TDIU.  The RO determined that it was reasonable to conclude that the totality of the Veteran's service-connected disabilities rendered the Veteran incapable of gainful employment.  The RO initially found that TDIU was warranted for the period January 18, 2008 to June 22, 2011 and from August 1, 2012.  The RO concluded that entitlement was not warranted for the period June 22, 2011 to August 2012 because the Veteran was already in receipt of a 100 percent disability rating for his right knee replacement.  In May 2012 the Veteran appealed for an earlier effective date.  In response, the RO assigned a later effective date of December 1, 2009 based on clear and unmistakable error.  The RO noted that in an application for TDIU received October 2010, the Veteran indicated that his highest gross earnings per month from 1985 through November 2009 were $1,000.  The RO concluded that the Veteran's annual income exceeded the poverty threshold during the fiscal years 2007, 2008, and 2009.  The RO estimated the Veteran's income by multiplying the Veteran's highest monthly income times twelve.

The Board notes that the effective date of an award of increased compensation shall be the earliest as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.400(o) (2014); Harper v. Brown, 10 Vet. App. 125 (1997).  These provisions apply to a TDIU as it is part and parcel of a claim for increased compensation.

As noted above, the Veteran was granted a 70 percent evaluation effective October 15, 2007 based on his initial claim for an increased evaluation of his service connected adjustment disorder with depression.  Because all of the other service-connected disabilities (other than bilateral knee degenerative joint disease) and their associated ratings were in effect as of October 15, 2007, it is reasonable to find that the Veteran was precluded from securing or following substantially gainful employment as a result of those disabilities at that time.  That is, the psychiatric disorder, along with service-connected bilateral hearing loss, diabetes mellitus, tinnitus, erectile dysfunction, and right and left lower extremity neuralgia resulted in this effect.

Although the Veteran reported that his highest gross earnings per month was $1,000, the Board resolves reasonable doubt in favor of the Veteran and finds that the Veteran's self-employment did not constitute substantial gainful employment.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).  The Veteran merely indicated that his highest gross earnings per month were $1,000 from 1985 to November 2009.  Nothing in the record indicates that he consistently earned $1,000 per month to indicate that his earnings exceeded the poverty threshold on an annual basis.   Because October 15, 2007 is the date of claim and effective date of the 70 percent award for adjustment disorder with depression, and because entitlement to TDIU had arose, the Board concludes that an earlier effective date is warranted for the award of a TDIU-October 15, 2007.

An even earlier effective date is not warranted for the award of a TDIU because the evidence does not show that a claim for TDIU could reasonably be inferred prior to October 15, 2007.  Moreover, the Veteran was previously denied entitlement to TDIU in a Board decision dated July 2004.  The Veteran's appeal to the Court was dismissed and is final by operation of law.  Thus, an earlier effective date is not warranted. 


ORDER

An effective date of October 15, 2007, but no earlier, for the award of a TDIU rating, is granted, subject to laws and regulations governing the payment of monetary benefits.

REMAND

Additional VA treatment records were added to the Veteran's claim file subsequent to the most recent readjudication of the knee rating claims by the RO in a January 2013 supplemental statement of the case (SSOC).  The Veteran did not waive review of the additional evidence by the AOJ.  See 38 C.F.R. § 20.1304(c)  (2014).  The case must therefore be remanded to allow for the AOJ to consider the additional evidence in the first instance.

The Veteran was afforded a VA examination in May 2011, prior to his total right arthroplasty in June 2011.  Subsequent VA treatment records reveal that the Veteran suffered a hyperextension injury and requires the use of a hinged knee brace.  The VA treatment records also indicate that the Veteran experiences chronic knee pain following his right knee replacement in June 2011.  The Veteran is currently receiving a minimum 30 percent evaluation for his status post total right knee replacement; however, higher evaluations are warranted under Diagnostic Code 5055 for chronic residuals consisting of severe painful motion or weakness.  A new examination is necessary to ascertain the current severity of the Veteran's service-connected bilateral knee disabilities.

Accordingly, these issues are REMANDED for the following actions:

1. Schedule the Veteran for a VA examination by an appropriate medical professional to assess the severity of his service-connected knee disabilities.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner is to provide all information required for rating purposes, including what if any residuals the Veteran experiences following his total right knee replacement.  The supporting rationale for all opinions expressed must be provided.

2.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


